Filed 7/1/15 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2015 ND 164







State of North Dakota, 		Plaintiff and Appellee



v.



Douglas Gary Feist, 		Defendant and Appellant







No. 20150041







Appeal from the District Court of Burleigh County, South Central Judicial District, The Honorable Thomas J. Schneider, Judge.



AFFIRMED.



Per Curiam.



Britta Demello Rice, 514 East Thayer Avenue, Bismarck, ND 58501, for plaintiff and appellee.



Michael R. Hoffman, P.O. Box 1056, Bismarck, ND 58502-1056, for defendant and appellant.



State v. Feist

No. 20150041



Per Curiam.

[¶1]	Douglas Gary Feist appeals from a criminal judgment entered upon a jury conviction of criminal mischief and from a district court order granting the State’s motion in limine to limit evidence of restitution.  Feist argues the district court erred by granting the State’s motion in limine. We summarily affirm under N.D.R.App.P. 35.1(a)(4), concluding the district court did not abuse its discretion.

[¶2]	Gerald W. VandeWalle, C.J.

Daniel J. Crothers

Lisa Fair McEvers

Carol Ronning Kapsner

Dale V. Sandstrom